Citation Nr: 0420063	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  00-11 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to special monthly compensation based on loss 
of use of both buttocks.

2.  Entitlement to special monthly compensation based on loss 
of use of right foot (also referred to as loss of use of 
lower extremity and loss of use of right leg).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to special monthly 
compensation (SMC) based on loss of use of both buttocks as 
well as loss of use of right leg.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), evidentiary development is necessary.

At the outset, it is noted that the original claim as well as 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision were promulgated prior to VCAA enactment.  Because 
the veteran in this case retains the right to content-
complying notice, the RO should ensure that the record 
reflects the veteran received appropriate notice following 
this remand and before any consequent certification of this 
appeal for further review by the Board.

The veteran filed an application in October 1994 for a spinal 
cord disability diagnosed at the Long Beach VA Medical 
Center.  The veteran listed a series of problems resulting 
from the spinal cord disability generalized as follows:  (1) 
bowel dysfunction; (2) bladder dysfunction; (3) sensitivity 
issues involving, among other things, the right side of the 
buttock, the right thigh, and the sole of the right foot; (4) 
decreased flexibility of the hip; and (5) loss of use of the 
right foot while walking and driving.  The veteran expounded 
on certain symptoms by noting that he experienced numbness in 
the right foot such that he could not feel the heel and ball 
of the foot when he walked.  He also noted the impossibility 
of sitting in a chair or standing in a stationary position 
for a period over ten minutes.

At the time of the September 1999 rating decision, service 
connection was established for, as is relevant for this 
appeal, compression fracture of L4 with fusion from L3 to L5 
and laminectomy evaluated as 50 percent disabling, right 
lower extremity radiculopathy evaluated as 40 percent 
disabling, and left lower extremity radiculopathy evaluated 
as 20 percent disabling.  The September 1999 determination 
evidently treated the veteran's October 1994 recitation as 
claims for special monthly compensation for loss of use of 
both buttocks and loss of use of the right leg.  

Loss of use of both buttocks

Special monthly compensation is payable if the veteran, as a 
result of service-connected disability, has suffered the loss 
of use of one foot, or both buttocks.  38 U.S.C.A. § 1114(k) 
(West 2002).  Specifically, regulation provides that loss of 
use of both buttocks "shall be deemed to exist when there is 
severe damage by disease or injury to muscle group XVII, 
bilateral, (diagnostic code 5317) and additional disability 
making it impossible for the disabled person, without 
assistance, to rise from a seated position and from a stooped 
position (fingers to toes position) and to maintain postural 
stability (the pelvis upon head of femur).  The assistance 
may be done by the person's own hands or arms, and, in the 
matter of postural stability, by a special appliance."  
38 C.F.R. § 3.350(a)(3)(2003).  Diagnostic code (DC) 5317 
designates that muscle group XVII includes those muscles 
responsible for extension of the hip, abduction of the thigh, 
elevation of the opposite side of the pelvis, tension of the 
fascia lata and iliotibial (Maissat's) band, acting with 
muscle group XIV in postural support of the body steadying 
the pelvis upon the head of the femur and the condyles of the 
femur on the tibia.  Muscles listed as part of this group 
include the pelvic girdle group, including the gluteus 
maximus, the gluteus medius, and the gluteus minimus.  
38 C.F.R. § 4.73 DC 5317 (2003).  Notably, 38 C.F.R. § 3.350 
refers to the general muscle group XVII by referencing DC 
5317, and does not segregate one kind of muscle (such as the 
gluteus maximus) from the general grouping as a prerequisite 
for entitlement to special monthly compensation.  

Because, however, 38 C.F.R. § 3.350 requires that there be 
severe disability to muscle group XVII, and additional 
disability as detailed above, it is evident that VA must 
recognize a service-connected disability to muscle group XVII 
via a finding and decision.  A claim of service connection 
for disability of muscle group XVII was never developed or 
adjudicated by the RO, and therefore the special monthly 
compensation claim cannot be decided as it is inextricably 
intertwined with the service connection claim.  Indeed, the 
veteran's representative, in essence, made this argument.  As 
such, the issue is remanded for appropriate development.

Loss of use of foot

It is noted that initially the veteran's special monthly 
compensation claim was phrased as loss of use of right leg, 
but a July 2002 supplemental statement of the case clarified 
the issue as loss of use of right foot.  Because the 
regulation refers to loss of use of right foot, and the facts 
concern the right foot, that description is most apt.

The special monthly compensation claim for loss of use of 
foot is essentially part and parcel of the currently service-
connected disability of right lower extremity radiculopathy 
evaluated as 40 percent disabling.  The regulation provides 
that loss of use of a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee.  The determination will be made on 
the basis of whether the actual remaining function of 
balance, propulsion, etc., could be accomplished equally well 
with an amputation stump with prosthesis.  38 C.F.R. 
§ 3.350(a)(2) (2003).  

The RO acknowledged that this standard and "medical 
question" governed determination of the claim in a July 2002 
supplemental statement of the case.  There is no medical 
opinion or record, however, that either confirms or denies 
that ultimate conclusion.  Though there are a number of other 
medical findings concerning the right foot, the Board cannot 
reach its own medical opinion as to whether the actual 
remaining function of the veteran's right foot could be 
accomplished equally well with an amputation stump with 
prosthesis.  Therefore, the veteran should be afforded a VA 
examination for purposes of obtaining an opinion in 
accordance with 38 C.F.R. § 3.350(a)(2).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  

2.  The RO should assess all 
appropriate theories of service 
connection for a muscle group XVII 
disability, and develop and adjudicate 
the claim accordingly.

3.  The veteran should be scheduled for 
a VA medical examination.  The RO 
should forward the veteran's claims 
file to the VA examiner for review.  
The examiner should provide an opinion 
as to whether no effective function 
remains for the right foot other than 
that which would be equally well served 
by an amputation stump, that is, 
whether the actual remaining function 
of balance, propulsion, etc., could be 
accomplished equally well with an 
amputation stump with prosthesis.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  

4.  Then, the RO should readjudicate 
the veteran's special monthly 
compensation claims for loss of use of 
both buttocks and loss of use of right 
foot.  If the determination of the 
claims remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


